    Case 19-61608-grs Doc 822-6 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 6. First Wall Street Capital Addendum to Commitment Letter dated July 2 Page 1 of 2




                                    EXHIBIT 6
       Case 19-61608-grs Doc 822-6 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
   Exhibit 6. First Wall Street Capital Addendum to Commitment Letter dated July 2 Page 2 of 2
                                                                                        399 Park Avenue 2nd FL
                                                                                      New York, New York 10022
                                                                                                +1 212 500 1304


July 24, 2020


Michael Lewitt
The Third Friday Total Return Fund, L.P.
85 N. Congress Avenue
Delray Beach, FL 33445

RE: Addendum to the July 19, 2020 The Third Friday Total Return Fund, L.P.
commitment letter.


Dear Mr. Lewitt

Due to a change in circumstances whereby Third Friday has provided further information on its guarantee
we are pleased to inform you that the only condition remaining to be met for us to proceed to close will be
loan documents mutually agreeable to our firm and Third Friday. We very much look forward to a timely
completion of this acquisition.
Feel free to call through the weekend if needed


Sincerely



FIRST WALL STREET CAPITAL, INC




Name: Glenn Myles
Title: Chief Executive Officer




                                            First Wall Street Capital
                                            399 Park Avenue 2nd Fl
                                           New York, New York 10022
                                                +1 212 500 1304
